 



Exhibit 10.1

Confidential

Mrs. Katherine Greenberg

Dear Kate,

I am sending you this letter to document our confidential and preliminary
discussions regarding your employment with Endocare. You indicated that you have
a number of issues regarding your employment, and, among other things, were
potentially considering notifying Endocare that you were purportedly terminating
your employment for “Good Reason” under Section 3(c)(iii)(B) of your Employment
Agreement, on the basis that following my employment as the CEO at Endocare on
December 15, 2003 your responsibilities were changed and from your perspective
such change constituted a “material reduction” in responsibility.

As we discussed, without expressing any opinion with respect to the existence or
absence of “Good Reason,” as defined in Section 3(c)(iii)(B) of your Employment
Agreement, Endocare agrees that, for any facts or circumstances that arose from
December 2003 through February 2004, the 6-month notice period referred to in
Section 3(c)(iii)(B) is hereby tolled until August 15, 2004. This letter does
not amend or waive any other provision of your Employment Agreement, which
continues in full force and effect. In the interim, both parties will use
diligent and good faith efforts to address your concerns in a mutually agreeable
fashion.

Kate, if you are in agreement with the foregoing, then please so indicate by
signing both copies of this letter and returning one to me. By signing this
letter, the parties acknowledge and agree that this letter shall not be
construed as an admission of liability by either party, and each party hereby
reserves all rights to which such party may be entitled under the Employment
Agreement or otherwise.

Sincerely,

ENDOCARE, INC.

/s/ Craig T. Davenport
Craig T. Davenport
C.E.O. & Chairman

AGREED:

/s/ Katherine Greenberg



--------------------------------------------------------------------------------

Katherine Greenberg

